NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

ESTATE OF RALPH BALLARD, by and       )
through KARLA B. STAHL a/k/a KARLA S. )
STAHL, personal representative,       )
                                      )
            Appellant,                )
                                      )
v.                                    )              Case No. 2D20-181
                                      )
BOCA CIEGA INVESTORS, INC.;           )
SUMMIT CARE II INC.; JOSEPH D.        )
MITCHELL; C. GUY FARMER;              )
ALAN G DAVIS; VICKI MENDEVILLE        )
ACKERMAN; and SUZANNE                 )
ROBINSON (as to The Springs at Boca   )
Ciega Bay),                           )
                                      )
            Appellees.                )
                                      )

Opinion filed September 9, 2020.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Linda R. Allan, Judge.

Megan M. Hunter, Megan L. Gisclar, and
Jason R Delgado of Wilkes & McHugh,
P.A.; and Joanna Greber Dettloff and
Carl R. Wilander of Mendes, Reins &
Wilander Law Group, PLLC, Tampa, for
Appellant.

David L. Luck and Jenna L. Fischman of
Lewis Brisbois Bisgaard & Smith LLP,
Coral Gables; and John A. Rine of Lewis
Brisbois Bisgaard & Smith LLP, Tampa, for
Appellees.

PER CURIAM.
           Affirmed.


KELLY, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-